UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6773



JAMES EUGENE VENABLE,

                                              Plaintiff - Appellant,

          versus

J. M. JABE, Warden; J. A. SMITH, JR., Regional
Director; P. A. TERRANGI, Deputy Warden; W. S.
COPELAND; C. TILLERY, Counselor; DR. MARSHALL;
MR. LORD; K. HAMLIN, Nurse; G. L. BASS, Deputy
Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-95-841)


Submitted:   October 17, 1996             Decided:   October 24, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.

James Eugene Venable, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
David Ernest Boelzner, WRIGHT, ROBINSON, OSTHIMER & TATUM, Rich-
mond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant   appeals   the   district   court's   order   dismissing

several of the many Defendants from this 42 U.S.C. § 1983 (1994)

action. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1988), and certain interlocu-
tory and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We deny Appellant's
motion for general relief and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                               DISMISSED




                                   3